Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 The 112 (b) rejection (Indefiniteness) of record in the previous Office Action, mailed on 12/21/2020, has been withdrawn in view the applicant’s amendments and the argument set forth on page 7 of the response filed 03/12/2021”
All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Status of the claims
Claims 1-2, 4-5, 8-10, 13-14, 17-22, 25-29 and 32 are pending.
Claims 3, 6-7, 11-12, 15-16, 23-24, are 30-31 are cancelled.
Claims 1-2, 4-5, 8-10, 13-14, 17-22, 25-29 and new claims 32 are under the examination. 
3.	The amended claim 1 recites “an alcohol concentration of at least 55 v/v”, this seems to recite “55 % v/v”. Thus, the claim is interpreted as “an alcohol concentration of at least 55 % v/v”.

Claim Rejections - 35 USC § 103
(New Ground necessitated by the amendments)
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 4-5, 8-10, 13-14, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ritt (Ritt et al. PG Pub No: 20110130558, publication date of June 02, 2011), in view of Outinen (Outinen et al. PLoS ONE; 2012; 7(2): e31455: p 1-7) and Gemen (Gemen et al., Patent No: US 6465639 B1, Date of Patent: October 15, 2002).

With regard to independent claims 1, and 8, Ritt teaches that nucleic acids may be isolated from sample materials in which they are present in a free form (i.e. they are not inside cells) and free nucleic acids can occur in natural samples, such freely circulating nucleic acids are also referred to as extracellular nucleic acids (para 02). Ritt further teaches methods of isolating free nucleic acids (e.g. DNA, RNA) from biological samples that do not contain cells (e.g. clinical samples such as urine etc.) (para 29). Thus, Ritt teaches a method of enriching cell free nucleic acids from urine sample. 
With regard to claim 1 contacting step, the claim recites “contacting the urine sample with an alcoholic solution, a chaotropic agent, and a plurality of DNA-binding particles to form a reaction solution, wherein the reaction solution has an alcohol concentration of at least 55 v/v”. Ritt teaches contacting a biological fluid sample with an alcoholic solution, a chaotropic agent, and a plurality of DNA-binding particles to form a reaction solution in the method. For example, Ritt teaches a method of isolating extracellular nucleic acids (i.e. fetal DNA) from maternal blood by contacting the sample to a nucleic acid-binding support material that can bind nucleic acids with the presence of a chaotropic compound and an alcohol (para 12-14, para 22-25). Ritt teaches using a number of nucleic acid-binding supports (e.g. silica magnetic particles) (para 72). 
claim 5). 
With regard to claim 1 separating method step, the claim recites “separating the plurality of DNA-binding particles from the reaction solution, thereby forming a particle fraction and a non-particle fraction from the reaction solution”.
Ritt teaches forming the bindings between nucleic acids from the sample and nucleic-acid binding support materials under a suitable alcohol concentration (para 16-17). The formation of binding between nucleic acids and the support material (e.g. silica magnetic particles) is considered a particle fraction (para 14, para 72-73). Ritt teaches conducting removing the supernatant which contains unbound nucleic acids in the solution in after binding method step from the particles  (para 21-26, para 73). In this regard, the supernatant is considered a non-particle fraction. 
With regard to claim 1 eluting method step, the claim recites method step of eluting cfDNA fragments from the plurality of DNA-binding particles of the particle fraction, wherein the eluate is enriched with cfDNA fragments having a length of at least 5000 base pairs. Ritt teaches separating nucleic acids bound to the silica magnetic particles with the aid of magnetic field from the supernatant, and eluting bound nucleic acid from the particles in washing step (para 73, para 19, para 22-25, para 27). Ritt further teaches obtaining nucleic acids (e.g. DNA, RNA, mRNA) with various length from this isolation method (e.g. ≤ 1000 bp, ≤ 800 bp, ≤ 500 bp, ≤ 300,  ≥50 bp or ≥ 100 bp) (para 75) (Limitation of claim 4). Ritt also teaches the suitability of method for concentrating short chain nucleic acids of different size distributions (para 75, see para 
With regard to claim 1, Ritt does not explicitly describe having a length of at least 5000 base pairs from the method, although Ritt teaches optimizing the method to obtain long chain nucleic acid from the sample. In addition, Ritt does not specifically teach using an alcohol concentration of at least 55% v/v in the method.
	Outinen teaches a method of enriching cell-free DNA (cf-DNA) from plasma and urine sample in human patients (abstract). Outinen teaches performing extraction of cf-DNA in plasma and urine sample to isolate low molecular weight cf-DNA (e.g. 50-1000 bp) (p 2 col 2 last para through p 3 col 1 para 1). Outinen teaches performing analyzing extracted cf-DNA sample using the High Sensitivity DNA assay kit and an Agilent Bioanalyzer equipped with a software to calculate the size of the DNA (p 3 col 1 para 1). Outinen teaches observing DNA fragments with different molecular weight in the cf-DNA from the urine sample (e.g. 10380 bp, 3000 bp, 200 bp, less than 35 bp) (see p 5 Figure 2, Patient no.3 Recovery, Patient no.5 Day 1-3, Patient no. 7 Day 1, Patient no. 20 Recovery) (Limitation of claim 32). 
Furthermore, the claim recites a method for enriching “post-glomerular cell-free DNA (cfDNA) fragments from a urine sample”. The specification discloses using the methods for urinary-tract-specific treatment and diagnostics (see para 115). The 
With regard to alcohol concentration in contacting method step, Ritt teaches using different alcohol concentrations that can be used in the method of enriching cell-free DNA, where the claimed concentration 55% v/v is closed to the concentration taught by Ritt [e.g. 50 % (v/v), see 0045].  It would have been obvious to the ordinary artisan prior to the effective filing date to perform the methods by optimizing the concentration of alcohol and arrive at the method which use the particular alcohol concentration sets forth in the claim. In addition, MPEP states that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Additionally, Gemen teaches a method of isolating free nucleic acid from a sample comprising the use of a chaotropic substance, a nucleic acid-binding solid phase and alcoholic solution (abstract, col 3 para 2-4). Gemen teaches the method containing a series of method steps including wash step that comprises using alcohol concentration more than 55% (e.g. 60-70% of ethanol) (col 3 para 2-4). Gemen also teaches observing obtaining good results with two subsequent washes with 70% ethanol.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Ritt, in analyzing cf-DNA sample as taught by Outinen, and using the concentration of alcohol in reaction solution, with the method of Gemen. Ritt teaches optimizing the method including performing varying the concentration of alcohol suitable for isolating long-chain nucleic acids, as described above. Ritt also teaches adjusting binding conditions to obtain a long DNA fragment (e.g. ~1000 bp) (para 100-102). Ritt does not explicitly describe analyzing extracted cf-DNA fragment via highly sensitive technique which was described in the method by Outinen. The analysis method of Outinen shows observing various length of the cf-DNA fragments obtained from the urine sample. In addition, Ritt teaches varying the concentration of alcohol in particular combination with chaotropic agent concentration and adjusting binding conditions to control the size of the isolated nucleic acid (para 76, para 16-17). Thus, it is obvious to use 55% v/v concentration of alcohol that is slightly higher than 50% in the method of Ritt. Gemen further supports 

With regard to claim 8, Ritt teaches 2-step method of isolating free nucleic acid from the biological sample (e.g. urine) that comprises performing a series of the contacting and separating steps twice followed by eluting step (para 23-27, para 29).
With regard to claim 8 first contacting step, Ritt teaches contacting a biological fluid sample with a first alcoholic solution, a first chaotropic agent, and a first plurality of DNA-binding particles to form a first reaction solution, wherein the reaction solution has an alcohol concentration of 35% v/v or less. For example, Ritt teaches a method of isolating extracellular nucleic acids (i.e. fetal DNA) from maternal blood by contacting the sample to a nucleic acid-binding support material that can bind nucleic acids with the presence of a chaotropic compound and an alcohol (e.g. ≤ 35% v/v concentration) (para 12-14, para 22). Ritt teaches the advantages of using a particular range of concentration of alcohol solution [e.g. between 25 and 40% (v/v), 25 and 35% (v/v), 25 to 32% (v/v) and 28 to 32% (v/v)] to have a better binding effect (para 17). Ritt teaches using isopropanol and ethanol in the method (para 14, para 37) (Limitation of claim 14). Ritt teaches using a number of nucleic acid-binding supports (e.g. silica magnetic particles) (para 72). Thus, this combination comprising the support material, the 
With regard to claim 8 first separating step, Ritt teaches separating the first plurality of DNA-binding particles from the first reaction solution, thereby forming a first particle fraction and a first non-particle fraction. For example, Ritt teaches forming binding between nucleic acids from the sample and nucleic-acid binding support material under a suitable alcohol concentration (para 16-17), and performing the method that comprises additional isolation steps (i.e. 2- step method) to increase binding efficiency (para 21-26). The formation of binding between nucleic acids and the support material is considered a first particle fraction. Ritt teaches conducting removing the supernatant which contains unbound nucleic acids after binding method step (para 21-26, para 73). The supernatant is considered a first non-particle fraction. 
With regard to claim 8 second contacting step, Ritt teaches performing 2 –steps of isolation method (as described above) (para 21-26). Furthermore, Ritt teaches conducting identical method step as first contacting step using supernatant (i.e. the first non-particle fraction from the first isolation step), instead of using nucleic acid-containing starting material (para 26-27). Ritt teaches selecting a suitable concentration of alcohol solution in the method [e.g. ≥25 to ≤50% (v/v)] and using an alcohol solution of increased concentration at the second contacting step of the 2-step method (para 42-45, para 53). 
With regard to claim 8 second separating step, Ritt teaches performing separating plurality of DNA-binding particles from the second reaction solution (see the teachings of Ritt, as described in first selecting step). Ritt teaches the method 
With regard to claim 8 eluting step, Ritt teaches separating nucleic acids bound to the silica magnetic particles with the aid of magnetic field from the supernatant and eluting bound nucleic acid from the particles in washing step (para 73, para 19, para 22-25, para 27). Ritt further teaches obtaining nucleic acids (e.g. DNA, RNA, mRNA) of short chain nucleic acids of any particular length (e.g. ≥50 bp) (para 75) (Limitation of claim 13). 
Ritt also teaches the method of using a higher alcohol concentration for preferred binding of the short chain nucleic acid in the 2 step method and selecting a particular range of alcohol concentration  (para 40, para 42-53). Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to perform methods for enriching cell-free DNA from a biological fluid sample to get a desired based pairs via 1 step method or 2-step method by optimizing the concentration of alcohol and arrive at methods which use the particular alcohol concentrations set forth in the claims. 
With regard to claim 8, Ritt does not explicitly describe having the first particle fraction comprises post-glomerular cfDNA fragments in the first separating method step, using 55% v/v alcohol concentration in second contacting method step, and enriching systemic cf-DNA fragment in the method. 
Outinen teaches a method of enriching cell-free DNA (cf-DNA) from plasma and urine sample in human patients (abstract). Outinen teaches performing extraction of cf-DNA in plasma and urine sample to isolate low molecular weight cf-DNA (e.g. 50-1000 claim 13). 
Furthermore, the claim recites a method for enriching “systemic cell-free DNA (cfDNA) fragments from a urine sample”; “wherein the first particle fraction comprises post-glomerular cfDNA fragments” and “enrich with systemic cfDNA fragments having a length of between about 10 base pairs and 80 base pairs”.
The specification discloses that “the small cfDNA fragments that are enriched from a biological sample as described herein, for example, are inclusive of both urinary tract cfDNA and systemic (circulating) small cfDNAs. With regard to the larger cfDNA-- because these cfDNAs are believed to originate predominantly within the urinary tract -- these larger cfDNAs can be used with a multitude of screening applications specific to the urinary tract system” (para 29). The specification discloses using the methods for urinary-tract-specific treatment and diagnostics (see para 115). The specification discloses that “it is believed that such larger cfDNA fragments predominately originate from within the urinary tract system” and “cfDNA fragments of larger sizes circulating in the blood plasma are not believed to pass through the glomerular pore -- at least to any significant extent. Hence, it is believed that the large cfDNA fragments that are enriched from urine using high levels of alcohol as described herein are predominantly post- 
Thus, the teachings of Outinen encompass performing the method for enriching systemic cell-free DNA fragments from a urine sample, and the first separation method step by Ritt is considered having post-glomerular cfDNA fragments from the urine sample. 
With regard to alcohol concentration in second contacting method step, Ritt teaches using different alcohol concentrations that can be used in the method of enriching cell-free DNA, where the claimed concentration 55% v/v is closed to the concentration taught by Ritt [e.g. 50 % (v/v), see 0045].  It would have been obvious to the ordinary artisan prior to the effective filing date to perform the methods by optimizing the concentration of alcohol and arrive at the method which use the particular alcohol concentration sets forth in the claim. In addition, MPEP states that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05 “Routine Optimization”).

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Ritt, in analyzing cf-DNA sample as taught by Outinen, and using the concentration of alcohol in reaction solution, with the method of Gemen. Ritt teaches optimizing the method including performing varying the concentration of alcohol suitable for isolating short-chain nucleic acids to obtain a desired length for cf-DNA fragment (e.g. 50 bp) (para 0075). Ritt does not explicitly describe analyzing extracted cf-DNA fragment via highly sensitive technique which was described in the method by Outinen. The analysis method of Outinen shows observing various length of the cf-DNA fragments obtained from the urine sample. In addition, Ritt teaches varying the concentration of alcohol in particular combination with chaotropic agent concentration and adjusting binding conditions to control the size of the isolated nucleic acid (para 76, para 16-17). Thus, it is obvious to use 55% v/v concentration of alcohol that is slightly higher than 50% in the method of Ritt. Gemen further supports this as Gemen teaches the preferred alcohol concentration that is more than 55% in the method (col 3 middle). Thus, it would have been obvious to perform the cf-DNA fragment analysis using the method as taught by Outinen, and to 
With regard to claim 2, the claim recites wherein the DNA-binding particles are silica magnetic bead particles and wherein separating the plurality of silica particles from the reaction solution comprises subjecting the reaction solution to a magnetic field. Ritt teaches using silica magnetic particles as nucleic-acid binding support material (para 72). Ritt also teaches separating between nucleic-acid bound magnetic silica particles and the liquid containing the ingredients of the sample that have not bound to the magnetic particles (e.g. supernatant) (para 73). Ritt teaches that the magnetic silica particles are drawn to the wall of the vessels in with the incubation had taken place via a magnetic field, and the liquid can be removed by suitable techniques (e.g. pipetting) (para 73).
With regard to claims 9-10, which depends from claim 8, Ritt teaches using silica magnetic articles that serve as the nucleic acid-binding support material (para 72). Ritt teaches the 2-step method that comprises performing a series of the contacting and separating steps twice followed by eluting step (para 21-27, para 53). As described in claim 2 above, Ritt teaches using magnetic field to collect nucleic-acid bound silica magnetic particles to the wall of the vessel to separate them with rest of the reaction solution (i.e. the supernatant) ( para 73). Thus, Ritt teaches separating first or second silica magnetic bead particles from the first or second reaction solution comprises subjecting the first or second reaction solution to a magnetic field.  
claim 13, which depends from claim 8, the claim recites “wherein the eluate is enriched with cfDNA fragments of about 30 base pairs”. Ritt teaches the method of having the isolated nucleic acid of ≥ 50 nucleotides in length (para 75).  Ritt further teaches the method of using the alcohol concentration, in particular combination with chaotropic agent concentration and adjusting binding conditions to control the size of the isolated nucleic acid (para 76, para 16-17). Thus, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to obtain nucleic acids of 30 base pairs via optimizing the alcohol concentration, the chaotropic agent concentration and the binding conditions.
6.	Claims 17- 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ritt (Ritt et al. PG Pub No: 20110130558, publication date of June 02, 2011), in view of Outinen (Outinen et al. PLoS ONE; 2012; 7(2): e31455: p 1-7). 
With regard to claim 17 contacting method step, the claim recites “contacting the urine sample with an alcoholic solution, a chaotropic agent, and a plurality of DNA-binding particles to form a reaction solution”.
Ritt teaches a method of isolating extracellular nucleic acids (i.e. fetal DNA) from maternal blood by contacting the sample to a nucleic acid-binding support material that can bind nucleic acids with the presence of a chaotropic compound and an alcohol (para 12-14, para 22-25). Ritt teaches using a number of nucleic acid-binding supports (e.g. silica magnetic particles) (para 72). Ritt teaches using the alcohol concentration in the range between ≥25 to ≤50 % (v/v) in the method (para 42 and para 45) (Limitation of claims 19 and 25). Ritt teaches using isopropanol and ethanol in the method (para 14, para 37) (Limitation of claim 22).
claim 17 separating method step, the claims recites “separating the plurality of DNA-binding particles from the reaction solution, thereby forming a particle fraction and a non-particle fraction from the reaction solution, wherein the particle fraction and non-particle particle fraction are enriched with cfDNA fragments having different size distributions and wherein the different size distributions are indicative of either post-glomerular cfDNA fragments of at least 5,000 base pairs or systemic cfDNA fragments of less than 100 base pairs”.
The teachings of Ritt in view of Outinen, as applied to claims 1 and 8, are fully incorporated here. The teachings of Ritt in view of Outinen for claims 1 and 8 as described above cover the limitations of the claim 17.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Ritt, in analyzing cf-DNA sample as taught by Outinen. Ritt teaches optimizing the method including performing varying the concentration of alcohol suitable for isolating long-chain nucleic acids or short-chain nucleic acid, as described above. Ritt teaches adjusting binding conditions to obtain a long DNA fragment (e.g. ~1000 bp) (para 100-102). Ritt teaches optimizing the method including performing varying the concentration of alcohol suitable for isolating short-chain nucleic acids to obtain a desired length for cf-DNA fragment (e.g. ≥50 bp) (para 0075). Ritt does not explicitly describe analyzing extracted cf-DNA fragment via highly sensitive technique which was described in the method by Outinen. Outinen also teaches observing DNA fragments with different molecular weight in the cf-DNA from the urine sample (e.g. 10380 bp, 3000 bp, 200 bp, less than 35 bp) (see p 5 Figure 2, Patient no.3 Recovery, Patient no.5 Day 1-3, Patient no. 7 Day 1, Patient no. 
With regard to claim 18, the claim recites wherein the DNA-binding particles are silica magnetic bead particles and wherein separating the plurality of silica particles from the reaction solution comprises subjecting the reaction solution to a magnetic field. Ritt teaches using silica magnetic particles as nucleic-acid binding support material (para 72). Ritt also teaches separating between nucleic-acid bound magnetic silica particles and the liquid containing the ingredients of the sample that have not bound to the magnetic particles (e.g. supernatant) (para 73). Ritt teaches that the magnetic silica particles are drawn to the wall of the vessels in with the incubation had taken place via a magnetic field, and the liquid can be removed by suitable techniques (e.g. pipetting) (para 73).
With regard to claim 20, which depends from claim 19, Ritt teaches the method that comprises the method step of eluting the nucleic acids from the plurality of bead particles of the particle fraction (see the teachings of Ritt for claim 1 separating and eluting method steps). 
With regard to claim 21, the claim recites “ wherein the elute comprises the enriched cfDNA fragments of at least 5,000 base pairs and wherein the cfDNA further .
7.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ritt (Ritt et al. PG Pub No: 20110130558, publication date of June 02, 2011), in view of Outinen (Outinen et al. PLoS ONE; 2012; 7(2): e31455: p 1-7), as applied to claims 17-22 and 25 above, further in view of Gemen (Gemen et al., Patent No: US 6465639 B1, Date of Patent: October 15, 2002).
With regard to claim 26, which depends from claim 25, which depends from claim 17, the claim recites the series of method steps comprising “contacting”, “separating” and “eluting”. With regard to claim 28, which depends from claim 26, the claim recites “wherein the eluate is enriched with cfDNA fragments having a length of about 10 nucleotide base pairs to about 80 nucleotide base pairs”. With regard to claim 29, which depends from claim 28, the claim recites “wherein the eluate is enriched with cfDNA fragments having a length of about 30 nucleotide base pairs”.  
The teachings of Ritt in view of Outinen, as applied to claim 17, and the teachings of Ritt in view of Outinen and Gemen, as applied to claims 8 and 13 above, are fully incorporated here. 
Ritt in view of Outinen and Gemen, teach the limitations of claims 26, 28 and 29.
With regard to claim 27, Ritt teaches using silica magnetic articles that serve as the nucleic acid-binding support material (para 72). Ritt teaches the 2-step method that comprises performing a series of the contacting and separating steps twice followed by eluting step (para 21-27, para 53). Ritt teaches using magnetic field to collect nucleic-
With regard to claim 29, which depends from claim 28, the claim recites “wherein the eluate is enriched with cfDNA fragments of about 30 base pairs”. Ritt teaches the method of having the isolated nucleic acid of ≥ 50 nucleotides in length (para 75).  Ritt further teaches the method of using the alcohol concentration, in particular combination with chaotropic agent concentration and adjusting binding conditions to control the size of the isolated nucleic acid (para 76, para 16-17). Thus, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to obtain nucleic acids of 30 base pairs via optimizing the alcohol concentration, the chaotropic agent concentration and the binding conditions.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Ritt, in analyzing cf-DNA sample as taught by Outinen, and using the concentration of alcohol in reaction solution, with the method of Gemen. Ritt teaches optimizing the method including performing varying the concentration of alcohol suitable for isolating long-chain nucleic acids or short-chain nucleic acid, as described above. Ritt teaches adjusting binding conditions to obtain a long DNA fragment (e.g. ~1000 bp) (para 100-102). Ritt teaches optimizing the method including performing varying the concentration of alcohol suitable for isolating short-chain nucleic acids to obtain a desired length for cf-DNA fragment (e.g. ≥50 bp) (para 0075). Ritt does not explicitly describe analyzing extracted cf-DNA .
Response to Argument
8.	The response traverses the rejection on pages 7-11 of the remarks mailed 03/12/ 2021. 
The response asserts that “ neither Ritt nor Gemen teach or suggest all the features of the pending claims when the claims are considered as a whole. This includes the features of enriching "post-glomerular" cfDNA from a "urine sample" (independent claim 1) and differentiating "post-glomerular" and "systemic" cfDNA from a "urine sample" (independent claims 8 and 17). Ritt and Gemen also do not teach or suggest cfDNA of "at least 5,000 base pairs," as recited in independent claims 1 and 17. ……….. As such, Applicant submits that the pending claims -- when considered as a 
This response has been thoroughly reviewed but not found persuasive, and the rejection has been modified with an additional prior art. This rejection includes a new ground of rejection necessitated by the amendments to the claims and newly added claim.
The response assert “"Ritt does not specifically teach using at least 55% v/v concentration of alcohol in the reaction solution.….. Regarding Gemen, this document does not cure the deficiencies of Ritt. While the Office cites this document as teaching a 55% v/v alcohol concentration, for example, Gemen is not concerned with isolation cfDNA or DNA of any particular size, such as large cfDNA fragments of at least 5,000 base paris. In fact, Gemen makes no mention whatsoever of using alcohol to isolate DNA of a particular size or based on or its anatomical origin (e.g., post glomerular)…. both Ritt and Gemen, the skilled artisan would have had to select "urine" from a list of multiple sample types and then -- for at least claims 1 and 8 -- apply an alcohol concentration not disclosed in Ritt (i.e., 55% v/v or more) to achieve the claimed subject matter. This includes the differentiation of "post glomerular" cfDNA and "systemic" cfDNA as recited in claim 8. See also independent claim 17 (differentiating "post glomerular" cfDNA and "systemic" cfDNA). ….Lastly, regarding the size of the cfDNA fragments, neither Ritt nor Gemen teach or suggest a size of "at least 5,000" base pairs, as recited in independent claims 1 and 17. For example, while Ritt discloses cfDNA fragments "more than 500 bp," Ritt uses 1000 bp lengths when "simulating long-chain maternal fragments." Ritt at [0010], [0133]….. Yet here, the fragments of "at least 5,000 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This response has been thoroughly reviewed but not found persuasive because Ritt teaches optimizing the concentration of alcohol and adjusting binding conditions in order to obtain long-chain nucleic acid fragment (e.g. 1000 bp). Furthermore, Ritt teaches using alcohol concentration of 50% v/v in the method which is in the very closed range of 55% v/v recited in the claimed invention, and Gemen teaches using high concentration of alcohol (e.g. 60%) in the method which is in the very closed range of 55% v/v recited in the claimed invention. A skilled artisan would be able to optimize both alcohol concentration (e.g. within the range the difference of 5%) and binding conditions in the method step of contacting to achieve desire size of the cf-DNA fragments. The rejection has addressed this to meet the limitation of the amendments.  Furthermore, the rejection has been modified with additional prior art that teaches performing analyzing cf-DNA fragment size in the urine sample via a high sensitive analyzer. 


9. 	No claims are allowable.
10.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634         

/JULIET C SWITZER/Primary Examiner, Art Unit 1634